 610DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Red Cross Drug Company*and Retail ClerksUnion Local#1403,AFL-CIO,Retail Clerks In-ternationalAssociation,AFL-CIO.Case30-CA-539February 2, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn October 19, 1967, Trial Examiner John H.Eadie issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision, together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's ex-ceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as supple-mented herein.'1967, on the complaint of the General Counsel and theanswer of Red Cross Rexall Drug Stores, Inc., hereincalled the Respondent.' The issue litigated was whetherthe Respondent violated Section 8(a)(1), (3), and (5) ofthe Act. After the hearing the parties filed a combinedstipulation and motion to close the hearing. The motionwas granted. The stipulation and ruling on the motion arereceived in evidence as Trial Examiner's Exhibits I and2, respectively. The Respondent filed a brief with theTrial Examiner.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Wisconsin corporation, is engagedin the operation of several retail drug stores in Racine,Wisconsin, including a store located at 5415 WashingtonAvenue, which is the only store involved herein. During1966, the Respondent's sales in all of its retail stores werein excess of $500,000. During the same period, theRespondent purchased goods and materials, valued in ex-cess of $50,000, from points outside the State of Wiscon-sin.The complaint alleges, the Respondent's answer ad-mits, and the Trial Examiner finds that the Respondent isengaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDRetail Clerks Union Local #1403, AFL-CIO, RetailClerks InternationalAssociation,AFL-CIO, hereincalled the Union, is a labor organization which admits tomembership employees of the Respondent.III.THE UNFAIRLABOR PRACTICESORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, The Red Cross DrugCompany, Racine, Wisconsin, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.*[By Order dated April 25, 1968, the name of the Respondent waschanged from Red CrossRexallDrug Stores, Inc., to The Red CrossDrug Company.]'The Respondent excepts to the Trial Examiner's failure to consider inhisDecision the effect on the Union's card showing of a petition, signedby a number of employees and purporting to constitute a withdrawal oftheirunionauthorization cards.We find this petition of no effect on theUnion's card showing in view of the evidence in the record that a super-visor solicited the signatures thereto, and in view of the other unlawfulconduct of the Respondent set forth in the Trial Examiner's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN H.EADIE, Trial Examiner:Thisproceeding washeld before me in Racine,Wisconsin,on May 9 and 10,A. BackgroundStarting on January19, 1967,Richard Eiden and PaulWhiteside,representatives of the Union,solicited theRespondent'semployees to sign union authorizationcards.By letter dated January 20, 1967, the Unionnotified the Respondent that it represented a majority ofemployees in a stated,unit,suggested a certain date formeeting in order to negotiate a contract,and stated that atthe meeting it was prepared to prove its majority by sub-mission of authorization cards for a card check.GilbertBrach,the Respondent's attorney,answered the Union'sletter byletter dated January 24, 1967, stating that theRespondent would not meet with the Union on the sug-gested date"because we have no knowledge of any unionorganization and no evidence that any of our people aremembers of your union."On January31, 1967,the Unionsense mllwing letterto Brach:In your letter of January24th,you claim to haveno evidence of Union organization at the store.We have enclosed true and accurate copies ofauthorizationcardsvoluntarilysignedby anoverwhelming majority of the Unit employees. In ad-dition,other unit employees have authorized the'A charge and an amended charge were filed on March 8 and April 5,1967. The complaint issued on April 11, 1967.169 NLRB No. 89 THE RED CROSS DRUG COMPANYUnion to bargain on their behalf but, perhapsbecause of the Company's continued campaign ofanti-union coercion,now prefer to keep their identityconfidential.Since you have now been furnished with conclu-sive proof of our majority, we trust you will respondby return mail advising as to when your client will beavailable to meet for purposes of negotiation.Enclosed with the Union's letter were copies of nineauthorization cards. The Union did not receive any replyfrom the Respondent.The Union filed a petition for certification on February13, 1967.2 At a subsequent conference held on February23 the parties entered into a stipulation for certificationupon consent election. The election was scheduled forMarch 9, 1967. At this conference the Unionagain of-fered to prove its majority through authorization cards.The Respondent refused the offer and insisted upon anelection.As related above, the Union filed a charge on March 8,1967.Due to the filing of this charge, the election waspostponed indefinitely. On April 5, 1967, the petition waswithdrawn with the approval of the Regional Director.B.The Status ofMinnieMo destiThe General Counsel contends that Modesti is a super-visory employee within themeaningof the Act. TheRespondent contends otherwise.Modesti was employed by the Respondent for approxi-mately 1 year and 4 months before her employment wasterminated about April 1967. Her job title was managerof the lunch counter. She testified that she ordered thefood for the Washington store and for three other storesof the Respondent;that, if a large food order was in-volved, she first got the approval of Jack Donovan, themanager of the Washington store; that she assigned workto the employees in the lunch counter; that she andDonovan "together" made up the work schedules for theemployees;thatprospective employees were first inter-viewedby her; thatshemade recommendations toDonovan for the hiring of employees; that, before em-ployees were hired, Donovan always talked to them; thatshe and Donovan "together" hired the employees; andthat all employees whom she recommended to Donovanwere hired.Employee Mae Fragale was hired as a waitress for thelunch counter in November 1966. She testified thatModesti asked her if she would like to work for theRespondent; that Modesti at the time told her what herwages and hours of work would be; that, when she statedthat she would take the job, Modesti told her that shewould give her a definite answer the following day; thatModesti explained that she had promised the job toanother girl but that she was not sure if that girl wantedthe job; that Modesti called and told her to report forwork the following Monday; and that she first metDonovan about 8:30 a.m. on that Monday as she was per-forming "little chores" getting the lunch counter ready.Pauline Fazzari was hired by the Respondent in Sep-tember 1966,as a waitress and dishwasher.She testifiedthatModesti asked her if she wanted a job with theRespondent; that when she accepted the offer; Modestitold her that she would ' give her an answer after she(Modesti) spoke to Donovan and that she (Frazzari)2Case 30-RC-585.611should go to"6th Street and make an application"; andthat she was not introduced to Donovan until the morningwhen she first reported for work.Donovan testified that he was "in complete charge ofhiring and scheduling" and denied that Modesti had hiredany employees.Concerningherduties,Donovantestified,"Minnie Modesti is the leader of the ladies, tomake sure that the laws as to neatness and to hairnets andthe general health code is maintained.She assists me inbuying food for our fountain,aswell as warehousingsome food for other fountains.In case of a scheduling [ofwork] conflict,she consults me as to whom I think is bestto put on at certain times. In case if a problem would ariseas to who is to clean the grill tonight, or who is to sweepthe floor,she would delegate the routine maintenance du-ties .... The title of fountain manager would, in theabsence of Minnie,fall to the next one in line, who wouldbe Rose[Anzalone],and right straight down the line. Itwould be the oldest and most mature person on duty atthe time that could be the leader."The above uncontradicted testimony of Fragale andFazzari shows that Modesti in effect had the authority tohire employees. Donovan did not meet these two em-ployees until the morning that they reported for work. Inany event, the evidence discloses that M odesti effectivelyrecommended the employment of most, if not all, of thelunch counter employees.Accordingly, I find thatModesti was a supervisory employee within the meaningof the Act.C. Interference, Restraint, and CoercionAs related above, Eiden and Whiteside commenced theunion campaign on January 19, 1967. That night Eiden,accompanied by employees Sue Reber and Judith Stan-ton, went to the homes of several employees,includingthat of Modesti. Reber and Stanton spoke to Modesti.Modesti signed a union card at the time.By January 26,11 other employees had signed union cards.Modesti testified without contradiction that, at sometime after the employees had signed union cards, she"figured" that they no longer wanted the Union; that,after consulting with her attorney, she drafted a petitionto withdraw from the Union; that after she, Rose An-zalone, her mother,and Fragale had signed the petition,she told Donovan what she planned to do; that he told herthat it was "up to" her if she "wanted to do it or not"; thatin the next 2 or 3 days she solicited all of the employeesto sign the petition;that after the employees had signedthe petition,she presented it to Donovan;and that shetold him at the time that, if it would help him, she was giv-ing it to him "whatever he needed it for."I find that the above conduct of Modesti in drafting andcirculating a petition among the employees for the pur-pose of having them reject the Union was violative ofSection8(a)(1) of the Act.Elizabeth Mehalic worked as a waitress. She had a con-versation with Donovan on or about January 28, 1967. Inthis connection Mehalic testified as follows:I asked him...if we would get our discounts, andhe just said why should we. . . "you'd be just takingmore money of the company, if the union got in." .. .He said that the had the right to open the store andclose it anytime that he wanted. And he said peoplewere talking about having...split hours, and I350-212 0-70-40 612DECISIONSOF NATIONALLABOR RELATIONS BOARDasked him if I could be made [to work] split hours,and he said no, he wouldn't do it but he could if hewanted to, he can make it hard for u s to work.... hecould change the schedule and make us work splithours. . . . He said he could make it hell for us towork, if he wanted to.... That we wouldn't be gain-ing anything more than we had, if the Union got in....That we would lose our discounts ....Wewould havea store meetingwithMr. Gates,3 andwe'd discuss our grievances and things like that butthey'd be done in writing, and that he'd answer themas best he could.Donovan did not deny categorically the statements at-tributed to him by Mehalic. Generally, he testified that hedid not make any promises or threats to employees. Icredit the above testimony of Mehalic. Her testimony dis-closes that Donovan threatened employees with splithours and loss of discount privileges if they adhered tothe Union, impliedly promised that Gates would permitemployees to submit written grievances at a store meetingif they renounced the Union,' and stated, in substance,that the selection of the Union by the employees wouldbe a futile act. I find such conduct to be violative of Sec-tion 8(a)(1) of the Act.Sue Reber worked for the Respondent. as a clerk. Shehad a conversation with Donovan on or about January28. Concerning this conversation, Reber testified withoutcontradiction as follows:Mr. Donovan called me back to show me whereour work schedule had been changed .... So afterIgot my hours straight I asked him why this wasgoing into effect. And he said that when all this busi-ness was forgotten about - everything would go backto normal ... I said "What business?" And he saidthat he wasn't allowed to bring it up, that I wouldhave to bring it up . .On or about January 30, Reber had several telephonicconversations with Donovan. She testified without con-tradiction to the following:Well, he called up to tell me that the work scheduleis going into effect that week .... S o after I hung up,I called him back to find out if I was to come intowork that night or not. And Jack said no, I was tocome in Tuesday night, as usual. . . . He said thatMr. Gates had told him to tell us that we would havea meetingwhen everything was forgotten about theunion. And that we would discuss all our grievances.And I asked Jack how we would do this, and he saidthat we would write down our grievances on a pieceof paper which we wouldn't have to sign, and thenMr. Gates would discuss it with us. 5 And I told Jackthat one of the things that we wanted the union in for.was that we thought we deserved more pay onSundays and holidays. And he said that if I thoughtI needed more money for Sundays, then he could al-ways find someone cheaper to work.As was found in connection with the testimony ofMehalic and Kime, I find that the above statement ofDonovan abouta meetingwith Gates was violative of theAct. I do not find that his remark about Sunday work wasa threat of reprisal, as alleged in the complaint.Reber had a conversation with Donovan on Sunday,February 26. Concerning this conversation, she testifiedto the following:.Well Jack came up to the front where I was andhe told me that he had talked with five women in thestore, he knew that they were going to vote no. Andhe asked me what I wasgoingto do when the elec-tion came. And I said I was I was going to vote no,too.And so Jack told me that he thought it was thepart-time girls at the lunch counter that were pushingthe union. And he said that I should go back and Ishould tell thegirlsthat if they voted yes he wouldlay them off and hire the women from ElmwoodPlaza in their place..Well, I didn't quite understand how he could dothis, and he said that if we wanteda union in wewould have to go by seniority and the women fromElmwood Plaza had more seniority than the girls atour lunch counter.Donovan admitted having a conversation with Reberon the Sunday in question, but denied any discussion withher "in regard to the layoff of anybody" or about "union3The recorddiscloses thatGates waseither the owner or anofficer ofthe Respondent.4Theparties stipulated that if employee Eleanor M. Kime was called asa witness the following, taken fromher affidavit, would constitute hertestimony:On or about1-25-67,1went back to the pharmacy and was talkingwith Jack Donovan, Store Manager. We are talking and by some re-mark, which I do not recall,we started to talk about unions.I think Iwas probably griping about something about the store.There wasconversation about unions in a general sense.Iasked if he knewabout or was closely associated with a union. He said he was not. Itold him that unions had done a lot for people and he had a lot tolearn.Thenhe asked what I wanted from a union.I told him that Iwas looking for more security.He asked what I meant by that. I an-swered that being a full time employee I should have sick leave, paidholidays, and overtime if available.I also said that I was not expect-ing the union to get me a monumental raise, because I do feel that myhourly pay is close to union scale.He said it was not company policyto grant those benefits.I said it should be; this is why unions are abenefit because they can do things for people.He repeated it wascompany policy.He said he had been a good boss and reminded meof the benefits I do receive such as receiving personal calls, runningover to Sears,smoking on the job and pleasant working conditions.He then asked if we could not work this out by ourselves.I said thatwould be lovely. He said that all the employees should turn in, un-signed,list of what they wanted improved at the store and that therewould be a meeting with Mr.Gates & he would answer or explainwhy the request could or could not be granted. I suggested that thelist should be signed so that Mr. Gates would know whose complaintsthey were,and I also said that I would pass this along.He had notasked me to do so. Jacksaidthe employees did not haveto sign. I saidIwould sure sign mine.The parties also stipulated to further testimony of Donovan. Thistestimony, in part, is as follows:Sometime during the latter part of January I recall having had aconversation with Eleanor M. Kime ....The conversation con-cerned methods of improved benefits and the discussion led to thestore meetings with Mr.Gates. Thiswas a normal discussion becausewe have had store meetings in the past and Mr. Gates would bepresent and methods of improving the store,improving benefits, etc.would be normally a matter to be taken up at these meetings. I toldEllie that I couldn't say yes or no concerning such things as paidholidays, sick leave, etc. but that at the present time it was not com-pany policy to grant these and that I couldn't do anything to changeit .... I didn't promise-Ellie that there would be a meeting held butstated that such a meeting would be up to Mr. Gates.Except to.state that he did not "promise" that there would be a meeting,it is to be noted that Donovan did not deny the statements attributed tohim by Kime. Accordingly, I credit the testimony of Kime. This testimonyshows an implied promise of a meeting with Gates if the employees wouldreject the Union and supports the testimony of Mehalic in this connection.I do not find that Donovan's statements to Kime were violative of the Actin any other respect.IReber testified that before the above time she had attended two storemeetings and that Gates was not present at either meeting. THE RED CROSS DRUG COMPANYactivities." ,I credit the above testimony of Reber and findthat Donovan's interrogation as to her vote in the electionand his threat to lay off the counter employees if theyvoted for the Union were violative of Section 8(a)(1) ofthe Act.Reber had another conversation with Donovan on oraboutMarch 11. In this connection Reber testifiedcredibly, "Jack came back and told me that he had beentalking toMr. Gates, and Mr. Gates said that wheneverything was settled that we would get paid for ...holidays. And I asked him what he meant .... And hesaid that if the store were going to be shut on a holiday,and we were scheduled to work but we wouldn't becausethe store was shut, we would get paid for that day, or forthe hours we would work ... he said if we forgot aboutthe union that this would go into effect."I find that Donovan's promise of benefit if the em-ployees rejected the Union was violative of Section8(a)(1) ofthe Act.D. Discrimination Against Doris HouganDuring 1964 Hougan worked at several of the Respond-ent's stores. She was hired by Gates. During the earlypart of 1965 she quit her job because she did not want towork on alternate weekends. She told Gates the reasonwhy she quit. During November 1965 Gates called Hou-gan and asked her to work at the Washington store. Shesaid that she did not want to work for the Respondentagain because she did not want to work on weekends.Gates said that there had been "a misunderstanding"over her former employment and said that she would nothave to work "any weekends" if she would come back towork for him. Hougan accepted the job offer.During the summer of 1966 Hougan's hours per weekwere cut from 36 to 26 because she did not want to workon Saturday. She discussed this with both Gates andDonovan. At sometime during November 1966 Hougantold Donovan about a job offer from another companywhich would,give her more hours of work. She said thatshe would accept the job if her "schedule was changedonce more. 116 Donovan replied that he would try to gether "more hours" and said, "Well, don't worry about theSaturdays."On January 19, 1967, at the lunch counter, Hougansolicited Fazzari and Anzalone to sign union cards. Hou-gan herself signed aunion card on January 20.,Eiden gaveher the card while they were in the parking lot in front ofthe Respondent's store.On or about January 25 Hougan learned from Kimethat her; work schedule was being changed. The newschedule called for Hougan to work on alternate Satur-days and Friday nights. About 11 a. m. on Saturday,January ',28, Donovan called Hougan at her home andtold her that the new work schedule would go into effectthe following Monday. He asked her if she had studiedthe schedule. She replied that she had seen it on the previ-ous Wednesday and said, "You know I can't work thesehours, and I told you before, if I ever had to work on aSaturday I would have to quit." Donovan said, "Well,you knoiw why this new schedule is going into effect."Hougan answered, "Well, I won't be in on Monday."6Hougap testified that her work schedule was changed "at least eighttimes in ten months."° The schedule was received in evidence. It contains a number of era-sures and in the upper comer shows the date January 9, 1967.8Reber testified without contradiction that after Hougan quit her,613Donovan closed the conversation by saying, "Well, I'lltalk to you later." Donovan did not call Hougan again.Hougan did not report for work on Monday, January30.On February 4, Hougan sent the following letter togates:I agreed to come and work at your new store at5415 Wash. Ave in Oct. 1965. My hours were to beMon. thru Fri including Wed night 36 hours a week.It was also agreed no Fri, night, Sat or Sun.After the schedule was changed 10 times in 15months I still worked the hours I was told, even thomy hours were cut to 26 hours a week.Iam ready, willing, and able to work the abovehours.However a week after I signed with the Union (Jan28, 1967) Mr. Donovan called on Sat and informedme the new schedule would go into effect Mon. Jan30th that would include Fri night and Sat. knowingitwas impossible for me to work those days. That iswhy I said I would not be able to come to work lastweek.However I am still available for original hours Iwas hired for. Please advise.Hougan did not receive any answer from the Respondent.Concerning the new work schedule,' Donovantestified, in substance, that he had it on his desk sinceJanuary 9, that he did not recall if he showed it to any em-ployees before he put it into effect, that it was "firstdiscussed" with employees during November 1965, thatitwas put into effect "at the fountain" on January 9, andthat it became effective for the other employees on Janua-ry 28.The Respondent did not present any evidence to showthe necessity for changing the work schedules of the em-ployees.On the other hand, Donovan's statement toMehalic indicates that the new work schedule was putinto effect in order to "make it hard" on the employeesbecause of theirunionactivity.He told Reber, "When allthis business was forgotten about- everything would goback to normal."" It is clear from his statements to Reberthat he was referring to the union campaign.The Respondent knew that Hougan could not work onSaturdays. She had made this known to both Gates andDonovan. Gates told her that she would not have to workon weekends when he rehired her in 196 5. Before the ad-vent of the Union, Hougan had not been required to workon Saturdays while she was employed at the Washingtonstore.9 Nevertheless, 5 days after the Union notified theRespondent that it represented a majority of the em-ployees, the Respondent scheduled Hougan for Saturdaywork.Accordingly, from all of the evidence I find that thenew work schedule was instituted in reprisal for the unionactivities of the employees, that because of Hougan'sunion activity the Respondent scheduled her for Saturdaywork in order to force her to terminate her employment,and that by 1 such conduct the Respondent violated Sec-tion 8(a)(3) and (1) of the Act. In making the above find-ing as to Hougan I infer that the Respondent knew orsuspected that Hougan was engaged in activities on be-half of the Union. The evidence shows that there wereonly 12 employees in the appropriate unit and that"hours went right back to normal, so there was no change."'Hougan testified without contradiction that on occasion "as a per-sonal favor"she worked on weekends when another employee"called insick." 614DECISIONSOF NATIONALLABOR RELATIONS BOARDModesti, a supervisor, was involved in the union activity.E.The Refusal To BargainThe complaint alleges the appropriate unit to be "Allfull-time and regular part-time employees at Respond-ent's store located at 5415 Washington Avenue, Racine,Wisconsin, excluding one store manager, professionalemployees, guards and supervisors as defined in theAct." The Respondent's answer admits this allegation ofthe complaint. Accordingly, I findthe above unit to be ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.The parties stipulated that there were 12 employees inthe appropriate unit, including Hougan but excludingModesti, on January 21, 1967. The General Counselpresented in evidence the cards of 11 employees, exclud-ing that of Modesti. The evidence discloses that all ofthese employees made valid designations of the Union astheir collective-bargaining agent. 10 Nine of the cards weresigned on or before January 20. The cards of Fragale andMary Ricchio were signed on January 2 1 and 26, respec-tively.Accordingly, I find that at all times on and afterJanuary 20, 1967, a majority of the employees in theabove-appropriate unit designated or selected the Unionas their exclusive collective-bargaining representative.As related above, on January 20, 1967, the Unionrequested the Respondent to meet with it in order tonegotiate a contract and offered to prove its majority bya card check. In its answer of January 24 the Respondentrefused to meet with the Union, claiming that it had "noevidence" that any of its employees were members of theUnion. The Union sent a second demand letter on Janua-ry 31 and enclosed photostats of nine authorizationcards. The Respondent did not answer this letter.Since the Union submitted photostats of cards of wellover a majority of the employees in the unit, it would notappear that the Respondent was insisting upon an elec-tion because it had a good-faith doubt of the Union'smajority status. Further, it has been found above that theRespondent violated Section 8(a)(1) and (3) of the Act.This conduct began shortly after the Union's first demandfor recognition. It shows that the Respondent completelyrejected the collective-bargaining principle and that itmerely sought an election in order to gain time withinwhich to undermine the Union and dissipate its majority.Accordingly, I find that the Respondent's refusal to bar-gain on and after January 24, 1967, was violative of Sec-tion 8(a)(5) of the Act.It is undisputed that on January 22, 1967, six em-ployees received wage increases; that on February 5 An-/zalone's hourly rate was increased from $1.50 to $1.65;and that the Respondent took this action without priornotice to or bargaining with the Union. Concerning thereason for the wage increases, Donovan testified, "An-ticipation of the minimum fair wage being increasedFebruary 1st to $1.40. It had been decided in December10 In its brief the Respondent states, ". . . Sue Reber obtainedcards byunlawful acts, by coercive acts by telling Rose Anzalone, Mary Ricchio,Mae Fragale, Pauline Fazzari and Allan J. Mollerskov that their signa-tures were needed to obtain 100%. This puts pressure on the individualbecause the real intent is to have this individual feel that he stands aloneand such was not true."Fragale testified that Kime solicited her to sign a card, telling her thatshe would "like the store to be 100 percent union." Fazzari testified thatHougan solicited her and Anzalone to sign cards and that I-Iougan saidor so by the management that everyone, irregardless [sic]of what position they occupied at any store, that theywould all be raised to meet the minimum of $1.40. Thedate of the 22nd was decided upon, because the 21stended a pay period and the 22nd started a pay period. Sowe started at the start of a pay period, which would be be-fore the 1st, and thereby comply with the Federal regula-tion."Thereisnoshowing, other than its belief, that theRespondent was subject to the minimum wage require-ments of the Fair Labor Standards Act. In any event, theRespondent increased the rates of six employees to thenew minimum before the required time ; and Anzalone'shourly rate before her wage increase was above the newminimum wage.Since the Union was the bargainingrepresentative of the employees involved, I find that theRespondent's unilateral action was violative of Section8(a)(5) of the Act.It has been found above that on or about January 28the Respondent in violation of Section 8(a)(3) and (1) ofthe Act enforced a new work schedule. I find that thisconduct also constitutes a separate violation of Section8(a)(5) since it is undisputed that the Respondent did notnotify or bargain with the Union in this respect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respond-ent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,itwill be recommended that itcease and desist therefrom and that it take certain affir-mative action designed to effectuate the policies of theAct.Having found that the Respondent has refused to bar-gain with the Union in violation of Section 8(a)(5) and (1)of the Act, I shall recommend that the Respondent be or-dered to bargain with the Union upon request as the ex-clusive representative of all its employees in the ap-propriate unit concerning rates of pay, wages, hours, andother terms and conditions of employment, and, if un-derstandings are reached,embody such understandingsin a signed agreement.Ithas also been found that the Respondent dis-criminated against Doris Hougan.Under the circum-stances found herein,the Respondent's conduct was inthe nature of a constructive discharge.Accordingly, itwill be recommended that the Respondent offer Houganthat she thought"itwould be nice for all of us to be in the union."Moller-skov was the only employee in the unit who did not sign a card. Hetestified that on January 19 Reber asked him to sign a card and that shetold him at the time that he was "the only one that hadn't sign a card yet."The Respondent's contention is rejected.The uneontradicted testimonyof Fragale and Fazzari shows that Kime and Hougan did not make any er-roneous representations.As forMollerskov, there is no issue since he didnot sign a card. THE REDCROSS DRUG COMPANY615immediate and full reinstatement to her former or sub-stantially equivalent position without prejudice to herseniority or other rights or privileges, and make her wholefor any loss of pay suffered by reason of the discrimina-tion by payment to her of a sum of money equal to thatwhich she would have earned as wages from the date ofthe discrimination to the date of reinstatement, less hernet earnings during such period in accordance with theformula prescribed in F.W. Woolworth Company,90NLRB 289, together with interest on such sum, such in-terest to be computed in accordance with the formulaprescribed by the Board inIsis Plumbing & Heating Co.,138NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.2.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.By scheduling Doris Hougan's working hours fortimes it knew she would be unable to work, thereby forc-ing her to terminate her employment, the Respondent dis-criminated against her and engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theAct.4.All full-time and regular part-time employees atRespondent's store located at 5415 Washington Avenue,Racine, Wisconsin, excluding one store manager, profes-sional employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.5.The Union has been at all times on and afterJanua-ry 20, 1967, the exclusive representative of all employeesin the aforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.6.By refusing at all times on and after January 24,1967, to recognize and bargain collectively with theUnion as the exclusive representative of its employees inthe aforestated appropriate unit, the Respondent has' en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.7.By unilaterally changing and enforcing a new workschedule, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1), (3), and(5) of the Act.8.By unilaterally grantingwage increases, theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that the Respondent, its officers, agents, suc-cessors, and assigns, shall be ordered to:1.Cease and desist from:(a)Discouraging membership in the Union, or in anyother labor organization of its employees, by changing thework schedules of employees or by otherwise dis-criminating against them in regard to their hire and tenureof employment or any term or condition of employment.(b) Interrogating its employees concerning their mem-bership in or activities on behalf of the Union, or makingpromises of benefits or threats of reprisal because of suchactivity.(c)Refusing to bargain collectively with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment with the Union asthe exclusive representative of its employees in the ap-propriate unit found above.(d)Unilaterally granting wage increases or changingand enforcing new work schedules without prior notice toor bargaining with the Union.(e) In any other manner interfering with, restraining,or coercing their employees in the exercise of the right toself-organization, to form labor organizations, to join orassist the Union or any other labor organization, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain fromany or all such activities,except to the extent that such rights may be affected byan agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Sec-tion 8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer Doris Hougan immediate and full reinstate-ment to her former or substantially equivalent positionwithout prejudice to her seniority or other rights orprivileges, and make her whole in the manner set forth inthe section of this Decision entitled "The Remedy."(b)Upon request, bargain collectively with the Unionas the exclusive representative, of the employees in theabove-described appropriate unit with respect to rates ofpay, wages, hours of work, and other terms and condi-tions of employment, and embody in signed agreementsany understandings reached.(c)Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for ex-amination and copying all records necessary for the deter-mination of the amount of backpay due under theserecommendations.(d)Post at its store in Racine, Wisconsin, copies of theattached notice marked "Appendix."" Copies of saidnotice, to be furnished by the Regional Director for Re-gion 30, after being duly signed by the Respondent or itsauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,I I In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order." 616DECISIONSOF NATIONALLABOR RELATIONS BOARDdefaced, or covered by any other material.(e)Notify the Regional Director for Region 30, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.1212 In the event that this RecommendedOrderis adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting, within 10 days from the date ofthisOrder,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in RetailClerksUnion Local #1403, AFL-CIO, RetailClerks International Association, AFL-CIO, or inany other labor organization of our employees, bychanging the work schedules of employees or byotherwise discriminating against them in regard totheir hire and tenure of employment or any term orcondition of employment.WE WILL NOT interrogate our employees concern-ing their membership in or activities on behalf of theabove-named labor organization, or make promisesof benefit or threats of reprisal because of such ac-tivity.WE WILL NOT unilaterally grant wage increases orchange and enforce new work schedules withoutprior notice to or bargaining with the above-namedlabor organization.WE WILL, upon request, bargain collectively withthe above-named labor organization as the exclusiverepresentative of all employees in the following unitwith respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and, ifunderstandingsare reached, embody such un-derstandings in a signed agreement. The bargainingunit is:All full-time and regular part-time employeesatour store located at 5415WashingtonAvenue, Racine, Wisconsin,excluding one storemanager,professional employees,guards andsupervisors as defined in the Act.WE WILLofferDoris Hougan immediate and fullreinstatementtoherformerorsubstantiallyequivalent position,without prejudice to her seniori-ty or other rights and privileges,and make her wholefor any loss of pay suffered as a result of the dis-crimination against her.WE WILLNOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form labor or-ganizations,to join or assist Retail Clerks UnionLocal #1403, AFL-CIO,RetailClerksInterna-tional Association,AFL-CIO,or any other labor or-ganization,to bargain collectively through represent-atives of their own choosing,to engage in concertedactivities for the purposes of collective bargaining ormutual aid or protection, or to refrain from any or allsuch activities,except to the extent that such rightsmay be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act, asmodifiedby the Labor-Management Reporting andDisclosureAct of 1959.All ouremployees are free to become or remain, orrefrain from becoming or remaining,members of anylabor organization except to the extent that this right maybe affectedby an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.DatedByRED CROSS REXALL DRUGSTORES, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 2nd Floor,Commerce Building, 744 North 4th Street, Milwaukee,Wisconsin 53203, Telephone 272-3879.